— Appeal from an order of Supreme Court, Steuben County (Latham, J.), entered November 17, 2000, which granted the motion of defendants Volunteer Ambulance Corps of Bath, New York, Inc. and James Harvey, individually and as an officer, servant and agent of Volunteer Ambulance Corps of Bath, New York, Inc., for summary judgment and dismissed the complaint and cross claim against them.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Pigott, Jr., P.J., Wisner, Kehoe, Lawton and Hayes, JJ.